Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of issued patent 10501804, which issued from Application No. 14/977,779. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application are anticipated by claims 1-12 of the issued patent. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the instant claim(s) is/are determined to be directed to a law of nature/natural principle. The rationale for this determination follows.  The U.S. Supreme Court has ruled that claims to methods that are considered to be no more than an expression of the application of a law of nature are unpatentable subject matter under 35 U.S.C. § 101.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961, Decided March 20, 2012).  The correlation between the expression of nucleic acids and cancers is a well-understood, routine, conventional activity that has been practiced since at least 2002.  For example, see Strausberg et al, in Microarrays and Cancer Research, 2002, Warrington et al (eds.), Eaton Publishing, Westborough, MA, pp. xi-xvi at page xi, last full paragraph or Notterman et al, in Microarrays and Cancer Research, 2002, Warrington et al (eds.), Eaton Publishing, Westborough, MA, pp. 81-111 at pages 81-82.  Since the expression of genes and the development of cancers are naturally occurring phenomena, the correlation of the expression of one or more genes with a cancer or with a non-cancerous state is no more than the application of a law of nature and is deemed unpatentable subject matter under 35 U.S.C. § 101 (Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961).  See also MPEP 2106.01; Association for Molecular Pathology v. Myriad Genetics, Inc. (106 USPQ2d 1972 (Decided June 13, 2013); 2014 Interim Guidance on Patent Subject Matter Eligibility (Fed. Reg. 79 (241), 74618, December 16, 2014); MPEP 2106 II; and the Examples on the USPTO website posted in May 2016.  The determination of the presence or absence of the biochemical reoccurrence of prostate cancer in a patient that has undergone previous treatment for prostate cancer is considered to be a secondary diagnosis and thus the instant claims are similar to Julitis example (Example 29) claim 2 in the Examples on the USPTO website posted in May 2016.  In addition, the recitations of “determining” in claim 1 are considered to be broad enough to include merely reading results of a report and are not limited to actual measurement or assay procedures performed on biological samples.
The independent claim was amended to recite a step of “administering a treatment for the prostate cancer to the individual.”  This step does not integrate the judicial exceptions because the claims do not set forth how the biochemical recurrence of prostate cancer is determined or that it is definitively determined after the comparing step.  The claims do not recite the criteria for determining biochemical recurrence of prostate cancer in the individual and particularly do not require that it is determined that the individual has the biochemical recurrence of prostate cancer based on the results of the comparing step. 
The rejection could be overcome by amending the claim to recite: 
“(c) determining that the individual has a biochemical recurrence of prostate cancer based on the compared methylation levels in step (b); and 
(d) administering a treatment for the biochemical recurrence of prostate cancer to the individual.”  
Response to Remarks
Applicant argues that the claims are eligible because methods of treatment of disease have long been recognized as being eligible.  This cannot be persuasive because the claims do not integrate the judicial exception, for the reasons given.  Amendment of the claim as noted will overcome the rejection under 101.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634